FOR PUBLICATION
                                                         FILED
                                                       Jul 03 2012, 9:04 am
ATTORNEY FOR APPELLANTS:
                                                              CLERK
                                                            of the supreme court,
BRYAN LEE CIYOU                                             court of appeals and
                                                                   tax court

Ciyou & Dixon, P.C.
Indianapolis, Indiana


                            IN THE
                  COURT OF APPEALS OF INDIANA

IN RE THE MATTER OF THE PATERNITY OF )
S.C.:                                )
                                     )
K.C.,                                )
                                     )
      Appellant-Respondent,          )
                                     )
             and                     )
                                     )
C.C.,                                )           No. 30A01-1107-JP-322
                                     )
      Appellee-Petitioner,           )
                                     )
             and                     )
                                     )
B.H.,                                )
                                     )
      Appellee-Intervenor.           )


                   APPEAL FROM THE HANCOCK CIRCUIT COURT
                        The Honorable Richard Culver, Judge
                           Cause No. 30C01-0810-JP-156


                                  July 3, 2012

                  OPINION ON REHEARING - FOR PUBLICATION

FRIEDLANDER, Judge
        In In re the Matter of the Paternity of S.C., we affirmed the Hancock Circuit Court’s

grant of B.H.’s Verified Petition for Relief from Judgment for Fraud Upon the Court. We

need not undertake an exhaustive recitation of the underlying facts. To summarize, C.C.,

with K.C.’s (Mother’s) cooperation,1 filed an action in Hancock County that sought, in part,

an adjudication that C.C. was the biological father of S.C. This action was filed while

another paternity action was pending in Fayette Circuit Court, the latter instituted by B.H.

claiming that he was S.C.’s father. Neither C.C. nor Mother apprised the Hancock Circuit

Court of the existence of the Fayette County proceeding. The Hancock Circuit Court granted

C.C.’s petition to establish paternity the day after it was filed, which also happened to be the

day before a scheduled hearing in the Fayette County proceeding. B.H. was served with the

Hancock County paternity order at the Fayette County hearing. Following the Fayette

County hearing, the trial court dismissed that case. Approximately nine days later, B.H. filed

a motion to set aside the Hancock County judgment on grounds that Mother committed fraud

upon the court in not informing the Hancock Circuit Court of the then-pending Fayette

County proceeding.

        The Hancock Circuit Court granted the motion and vacated its earlier paternity

judgment. We affirmed that ruling. In reaching that decision, we stated,

        In conjunction with that petition, B.H. sought and received an order
        compelling Mother and S.C. to submit to DNA testing before they left the
        hospital. The day that order was served upon Mother, i.e., July 30, 2008, C.C.
        and Mother executed an affidavit of paternity identifying C.C. as S.C.’s
        biological father. The DNA test was performed on July 31, 2008, and the

1
  Almost contemporaneously with C.C.’s petition to establish paternity in the Hancock County action,
Mother and C.C. filed a Verified Joint Stipulation Establishing Paternity and Agreed Entry, stipulating to
C.C.’s paternity, among other things.
       record contains a DNA Test Report form completed by an entity identified in
       the record as the DNA Diagnostics Center (the DDC), dated August 4, 2008.
       The DDC report form indicates there is a 99.9997% likelihood that B.H. was
       S.C.’s biological father.

In re Paternity of S.C., 2012 WL 1066098, at *5 (Ind. Ct. App. March 29, 2012). Mother

contends that we erred in stating “that the purported DNA test had been ordered by the

Fayette Circuit Court.” Appellant’s Petition for Rehearing at 1. Our statement was premised

in part upon the Hancock County court’s Findings 6 through 8, which found that on July 29,

2008, B.H. filed a petition to establish paternity of S.C., naming Mother as the respondent.

Two days later, Mother and S.C. underwent DNA blood tests. In his July 29 Verified

Petition for Immediate Paternity Order, B.H. stated that Mother would not willingly submit

to a DNA test and sought an order compelling her and S.C. to do so. On July 30, B.H.’s

petition was served upon Mother by mail and left at the residence of her parents. Two days

later, Mother submitted to a blood test after the hospital in which she was staying informed

her that she would not be able to leave until the blood was drawn, although she claimed at the

Fayette County court hearing that she did not know the purpose or nature of the test.

       Although someone at the hospital where S.C. was born obviously believed that the

hospital was under court order to perform a paternity test, it perhaps went too far to indicate

that the record establishes that the Fayette Circuit Court ordered the test. Regardless of

whether the Fayette Circuit Court ordered the test, however, the record supports the Hancock

Circuit Court’s finding that a DNA test was performed at the hospital on Mother and S.C. – a

test that Mother clearly did not seek. Mother’s complaint upon petition for rehearing that the


                                              3
Fayette Circuit Court did not order the test is part and parcel of the central thrust of her

argument upon appeal and again upon petition for rehearing. That argument is that B.H.

failed to initiate a paternity action that comported with statutory requirements and also that

the DNA paternity test, if indeed there was one, was not admissible to support a finding of

paternity in B.H.’s favor.

       As we stated in our original opinion, however, the validity and admissibility of the

DNA test, and indeed the ultimate viability of the paternity action instituted by B.H. in

Fayette County, is beside the point with respect to the Hancock County order under review.

The question is whether Mother committed fraud upon the Hancock Circuit Court by failing

to apprise that court of the Fayette County proceeding.

       In granting the petition for rehearing, we reiterate the points we made in our original

opinion – the Hancock County order vacating its previous paternity order was not premised

upon the adequacy of service of process upon Mother of B.H.’s Fayette County petition. It

was not premised upon the ultimate viability of the Fayette County paternity proceeding

instituted by B.H. It was not premised upon the admissibility of the DNA tests performed

upon Mother and S.C., nor upon the Fayette Circuit Court ordering that the DNA test be

taken. Rather, it is enough that the record supports the Hancock Circuit Court’s finding that

a paternity action was indeed filed and pending in Fayette County and that Mother knew of

the action when she participated in the Hancock County action. It is enough that there was

evidence to support the Hancock Circuit Court’s finding that Mother did not inform the

Hancock Circuit Court of the pending Fayette County paternity proceeding. And, it is

                                              4
enough that there was evidence to support the finding that Mother knew there was a

reasonable possibility that B.H. was S.C.’s biological father, regardless of any defects or

deficiencies in B.H.’s legal efforts to establish his paternity as a matter of law.

       Therefore, we grant the petition for rehearing and reaffirm our original opinion subject

to the comments herein.

MATHIAS, J., concurs.

RILEY, J., dissents without separate opinion.




                                               5